DETAILED ACTION
Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-7 and 10-12 in the reply filed on June 21, 2022 is acknowledged.  The traversal is on the ground(s) that “[A]pplicant respectfully submits that Groups I and II each involve the same ‘special technical features’, i.e., the same polymerase enzyme. The claimed polymerase enzyme comprises specifically recites mutations at three positions, 409, 410, and 411. Further, the Applicant notes that claim 8 is dependent on claim 1 and necessarily recites all limitations of claim 1. Both the amino acid sequence, set forth in claim 1, and nucleic acid sequence, set forth in claim 8, require the same amino acid mutations at positions 409, 410, and 411. As such, claims 1-12, and therefore Groups I and II, involve the same technical feature. Accordingly, Groups I and II have unity of invention and should be examined in the same application. Moreover, the claims of Groups I and II are also sufficiently related such that the search for relevant art for one Group would be expected to uncover prior art that is relevant to the other Group. In particular, each of the invention Groups I and II involve the same polymerase, and thus, any potential art revealed by a search of the polymerase of claim 1 (Group I) would necessarily identify art relevant to Group II. In other words, the inventions of Groups I and II would likely require the same field of search and any prior art applicable to an elected invention group would likely be applicable to the other groups of inventions. Thus, a search for relevant art and subsequent examination of Groups I-III would not be an undue burden on the Examiner and restriction should be withdrawn”. 
The above arguments have been fully considered and have not been found persuasive toward the withdrawal of the restriction requirement nor persuasive toward the relaxation of same such that  Groups I and II will be examined together. Although applicant argues that “search for relevant art and subsequent examination of Groups I-III would not be an undue burden on the Examiner”, the restriction requirement is not dependent on a serious search burden on the examiner but is based on that “[G]roups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features”.  Furthermore, although applicant argues that “claim 8 is dependent on claim 1 and necessarily recites all limitations of claim 1”, this argument is incorrect because claim 1 is directed to a polymerase enzyme which is a protein and claim 8 or 9 is directed to a nucleic acid. Since a protein and a nucleic acid are different products which have different properties, the polymerase enzyme in claim 1 and the nucleic acid molecule encoding a polymerase enzyme according to claim 1 with a sequence according to SEQ ID NO. 3 in claim 8 
lack the same or corresponding special technical features. Therefore, the requirement is still deemed proper and is made FINAL. Claims 1-7 and 10-12 will be examined. 

Specification
The disclosure is objected to because of the following informality: Figure 5 has two nucleotide sequences having more than 10 nucleotides. However, either Figure 5 does not have SEQ ID Nos. for these nucleotide sequences or Figure Captions in the specification related to Figure 5 do not describe these nucleotide sequences. 
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: (1) “a polymerase enzyme according to SEQ ID NO. 1 or any polymerase that shares at least 90% amino acid sequence identity thereto,” should be “a polymerase enzyme that shares at least 90% amino acid sequence identity of  SEQ ID NO:1” because SEQ ID NO:1 is wild type Pfu DNA polymerase which has 3’-5’exonuclease activity (see attached “Pfu DNA polymerase” from Wikipedia); and (2) no period should appear after the label of each item, e.g.,  “i.” should be --i)--.    
Claim 10 or 11 or 12 is objected to because of the following informality: “a polymerase enzyme” should be “the polymerase enzyme”. 
Claim 10 is objected to because of the following informalities: (1) “the 3’ sugar hydroxyl” should be “their 3’ sugar hydroxyl group”; and (2) “template DNA” should be “a template DNA”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-7 and 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant is referred to the interim guidelines on written description published on December 21, 1999 in the Federal Register at Volume 64, Number 244, pp.71427-71440.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1117. The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed”. Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1116.
The specification provides adequate written description for: (1) SEQ ID NO:1 which is wild type Pfu DNA polymerase; (2) a Pfu polymerase mutant of SEQ ID NO: 1 wherein only Leucine at position 409 of SEQ ID NO: 1 is substituted with Serine (S) (L409S); (3) a Pfu polymerase mutant of SEQ ID NO: 1 wherein only Tyrosine at position 410 of SEQ ID NO: 1 is substituted with Glycine (G) (Y410G); (4) a Pfu polymerase mutant of SEQ ID NO: 1 wherein only Proline at position 411 of SEQ ID NO: 1 is substituted with Serine (S) (P411S); (5) a Pfu polymerase mutant consisting of the amino acid sequence of SEQ ID NO: 2 wherein only three amino acids are substituted at positions 409-411 of SEQ ID No: 1 (L409S, Y410G, and P411S); and (6) a Pfu polymerase mutant of SEQ ID NO: 2 wherein only Leucine Aspartic acid (D) at position 141 of SEQ ID NO: 2 is substituted with Alanine (A) (D141A), and/or Glutamic acid (E) at position 143 of SEQ ID NO: 2 is substituted with Alanine (A) (E143A), and/or Alanine (A) at position 486 of SEQ ID NO: 2 is substituted with Leucine (A) (A486L) (see SEQ ID Nos: 1 and 2, and original filed claims 1 and 3-6).  However, the specification fails to adequately describe: (1) a polymerase enzyme that shares 90% amino acid sequence identity of SEQ ID NO: 1 and comprises one or more amino acid substitutions in SEQ ID NO: 1 wherein the one or more amino acid substitutions include that Leucine at position 409 of SEQ ID NO: 1 is substituted with Serine (S) (L409S), and/or Tyrosine at position 410 of SEQ ID NO: 1 is substituted with Glycine (G) (Y410G), and/or Proline at position 411 of SEQ ID NO: 1 is substituted with Serine (S) (P411S), and wherein the enzyme has little or no 3’-5’ exonuclease activity; (2) a Pfu polymerase mutant that shares 90% or 95% or 98% amino acid sequence identity of SEQ ID NO: 1, has three amino acid substitutions at positions 409-411 of SEQ ID NO: 1  (L409S, Y410G, and P411S) and comprises further one or more amino acid substitutions wherein the further one or more amino acid substitutions include that Leucine Aspartic acid (D) at position 141 of SEQ ID NO: 1 is substituted with Alanine (A) (D141A), and/or Glutamic acid (E) at position 143 of SEQ ID NO: 1 is substituted with Alanine (A) (E143A), and/or Alanine (A) at position 486 of SEQ ID NO: 1 is substituted with Leucine (A) (A486L) and wherein the enzyme has little or no 3’-5’ exonuclease activity; and (3) a Pfu polymerase mutant consisting of the amino acid sequence of SEQ ID NO: 2 wherein only three amino acids are substituted at positions 409-411 of SEQ ID No: 1 (L409S, Y410G, and P411S) and wherein the enzyme has little or no 3’-5’ exonuclease activity. The claimed inventions as a whole are not adequately described if the claims require essential or critical elements which are not adequately described in the specification and which are not conventional in the art as of Applicants effective filing date. Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics (as it relates to the claimed inventions as a whole) such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641, 1646 (1998).
In this instant case, since, according to the specification, SEQ ID NO:1 is wild type Pfu DNA polymerase and SEQ ID NO: 2 is a Pfu polymerase mutant of SEQ ID No: 1 wherein only three amino acids are substituted at positions 409-411 of SEQ ID No: 1 (L409S, Y410G, and P411S) (see SEQ ID Nos: 1 and 2, and original filed claims 1 and 3-6), the polymerase enzyme recited in claim 1 or 10 or 11 or 12 is read as any kind of polymerase enzyme that shares 90% amino acid sequence identity of SEQ ID NO: 1 and comprises one or more amino acid substitutions in SEQ ID NO: 1 wherein the one or more amino acid substitutions include that Leucine at position 409 of SEQ ID No: 1 is substituted with Serine (S) (L409S), and/or Tyrosine at position 410 of SEQ ID No: 1 is substituted with Glycine (G) (Y410G), and/or Proline at position 411 of SEQ ID No: 1 is substituted with Serine (S) (P411S), but does not limit to L409S, Y410G, and P411S, and wherein the enzyme has little or no 3’-5’ exonuclease activity, claim 3 is read as any kind of polymerase enzyme that shares 90% amino acid sequence identity of SEQ ID NO: 1, has three amino acid substitutions at positions 409-411 of SEQ ID No: 1 (L409S, Y410G, and P411S) and optionally comprises further one or more amino acid substitutions wherein the further one or more amino acid substitutions include that Leucine Aspartic acid (D) at position 141 of SEQ ID No: 1 is substituted with Alanine (A) (D141A), and/or Glutamic acid (E) at position 143 of SEQ ID No: 1 is substituted with Alanine (A) (E143A), and/or Alanine (A) at position 486 of SEQ ID No: 1 is substituted with Leucine (A) (A486L) and wherein the enzyme has little or no 3’-5’ exonuclease activity, claim 4 is read as any kind of polymerase enzyme that shares 90% amino acid sequence identity of SEQ ID NO: 1, has three amino acid substitutions at positions 409-411 of SEQ ID No: 1 (L409S, Y410G, and P411S) and comprises further one or more amino acid substitutions wherein the further one or more amino acid substitutions include that Alanine (A) at position 486 of SEQ ID No: 1 is substituted with Leucine (A) (A486L) and wherein the enzyme has little or no 3’-5’ exonuclease activity, claim 5 is read as any kind of polymerase enzyme that shares 95% or 98% amino acid sequence identity of SEQ ID NO: 1, has three amino acid substitutions at positions 409-411 of SEQ ID No: 1 (L409S, Y410G, and P411S) and comprises further one or more amino acid substitutions wherein the further one or more amino acid substitutions include that Alanine (A) at position 486 of SEQ ID No: 1 is substituted with Leucine (A) (A486L) and wherein the enzyme has little or no 3’-5’ exonuclease activity, and claim 6 is read as a polymerase enzyme comprising an amino acid sequence of SEQ ID NO. 2 wherein the enzyme has little or no 3’-5’ exonuclease activity. Therefore, claims 1-7 and 10-12 encompass numerous unknown and unidentified polymerase enzymes that miss from the disclosure and it is unclear whether these numerous unknown and unidentified polymerase enzymes still have a polymerase activity and/or have little or no 3’-5’ exonuclease activity.  For example, since SEQ ID No. 1 or SEQ ID No. 2 contains 775 amino acids, a polymerase enzyme having 90% or 95% or 98% identity of SEQ ID No. 1 means that there is 77 or 38 or 15 amino acid differences between SEQ ID No. 1 and the polymerase enzyme recited in claim 1 or 3 or 4 or 5. Besides the one or two or three amino acid substitutions, the polymerase enzyme in claim 1 can have one or more other amino acid substitutions. Besides the four or five or six amino acid substitutions, the polymerase enzyme in claim 3 can have one or more other amino acid substitutions. Besides the four amino acid substitutions, the polymerase enzyme in claim 4 or 5 can have one or more other amino acid substitutions. Thus, these unknown and unidentified polymerase enzymes recited in claims 1-7 and 10-12 are not described in the specification. Furthermore, since the specification and available arts do not show that these unknown and unidentified polymerase enzymes recited in claims 1-7 and 10-12 have a polymerase activity and/or have little or no 3’-5’ exonuclease activity, the polymerase activity and/or 3’-5’ exonuclease activity of these numerous unknown and unidentified polymerase enzymes recited in claims 1-7 and 10-12 is unpredictable. Therefore, the general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed.
With limited disclosure provided by the specification, the skilled artisan cannot envision all unknown and unidentified polymerase enzymes recited in claims 1-7 and 10-12 and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method used. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of identifying it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai  Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481, 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.

Scope of Enablement 
Claims 1-7 and 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for making a polymerase enzyme consisting of SEQ ID No:2, does not reasonably provide enablement for (1) making any kind of polymerase enzyme that shares 90% amino acid sequence identity of SEQ ID NO: 1 and comprises one or more amino acid substitutions in SEQ ID NO: 1 wherein the one or more amino acid substitutions include that Leucine at position 409 SEQ ID NO: 1 is substituted with Serine (S) (L409S), and/or Tyrosine at position 410 SEQ ID NO: 1 is substituted with Glycine (G) (Y410G), and/or Proline at position 411 SEQ ID NO: 1 is substituted with Serine (S) (P411S), but does not limit to L409S, Y410G, and P411S, and wherein the enzyme has little or no 3’-5’ exonuclease activity as recited in claims 1, 2, and 10-12; (2) making any kind of polymerase enzyme that shares 90% amino acid sequence identity of SEQ ID NO: 1, has three amino acid substitutions at positions 409-411 SEQ ID NO: 1 (L409S, Y410G, and P411S) and optionally comprises further one or more amino acid substitutions wherein the further one or more amino acid substitutions include that Leucine Aspartic acid (D) at position 141 of SEQ ID NO: 1 is substituted with Alanine (A) (D141A), and/or Glutamic acid (E) at position 143 of SEQ ID NO: 1 is substituted with Alanine (A) (E143A), and/or Alanine (A) at position 486 of SEQ ID NO: 1 is substituted with Leucine (A) (A486L) and wherein the enzyme has little or no 3’-5’ exonuclease activity as recited in claim 3; (3) making any kind of polymerase enzyme that shares 90% amino acid sequence identity of SEQ ID NO: 1, has three amino acid substitutions at positions 409-411 of SEQ ID NO: 1 (L409S, Y410G, and P411S) and comprises further one or more amino acid substitutions wherein the further one or more amino acid substitutions include that Alanine (A) at position 486 of SEQ ID NO: 1is substituted with Leucine (A) (A486L) and wherein the enzyme has little or no 3’-5’ exonuclease activity as recited in claim 4; (4) making any kind of polymerase enzyme that shares 95% or 98% amino acid sequence identity of SEQ ID NO: 1, has three amino acid substitutions at positions 409-411 of SEQ ID NO: 1 (L409S, Y410G, and P411S) and comprises further one or more amino acid substitutions wherein the further one or more amino acid substitutions include that Alanine (A) at position 486 of SEQ ID NO: 1 is substituted with Leucine (A) (A486L) and wherein the enzyme has little or no 3’-5’ exonuclease activity as recited in claim 5; and (5) making a polymerase enzyme comprising an amino acid sequence of SEQ ID NO. 2 having L409S, Y410G, and P411S wherein the enzyme has little or no 3’-5’ exonuclease activity as recited in claim 6. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

The Nature of The Invention
The claims are drawn a polymerase enzyme, a method for incorporating nucleotides which have been modified at their 3’ sugar hydroxyl group, use of the polymerase enzyme according to claim 1 for DNA sequencing, DNA labeling, primer extension, amplification or the like, and a kit comprising the polymerase enzyme according to claim 1. The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims
Since SEQ ID NO: 1 is the amino acid sequence of  wild type pfu DNA polymerase, 
claims 1, 2, and 7 encompass a polymerase enzyme that shares 90% amino acid sequence identity of SEQ ID NO: 1 and comprises one or more amino acid substitutions wherein the one or more amino acid substitutions include that Leucine at position 409 of SEQ ID NO: 1 is substituted with Serine (S) (L409S), and/or Tyrosine at position 410 of SEQ ID NO: 1 is substituted with Glycine (G) (Y410G), and/or Proline at position 411 of SEQ ID NO: 1 is substituted with Serine (S) (P411S), but does not limit to L409S, Y410G, and P411S, and wherein the enzyme has little or no 3’-5’ exonuclease activity. Claim 3 further limits claim 1 and encompasses any kind of polymerase enzyme that shares 90% amino acid sequence identity of SEQ ID NO: 1, has three amino acid substitutions at positions 409-411 of SEQ ID NO: 1 (L409S, Y410G, and P411S) and optionally comprises further one or more amino acid substitutions wherein the further one or more amino acid substitutions include that Leucine Aspartic acid (D) at position 141 of SEQ ID NO: 1 is substituted with Alanine (A) (D141A), and/or Glutamic acid (E) at position 143 of SEQ ID NO: 1 is substituted with Alanine (A) (E143A), and/or Alanine (A) at position 486 of SEQ ID NO: 1is substituted with Leucine (A) (A486L) and wherein the enzyme has little or no 3’-5’ exonuclease activity. Claim 4 further limits claim 3 and encompasses any kind of polymerase enzyme that shares 90% amino acid sequence identity of SEQ ID NO: 1, has three amino acid substitutions at positions 409-411 of SEQ ID NO: 1 (L409S, Y410G, and P411S) and comprises further one or more amino acid substitutions wherein the further one or more amino acid substitutions include that Alanine (A) at position 486 of SEQ ID NO: 1 is substituted with Leucine (A) (A486L) and wherein the enzyme has little or no 3’-5’ exonuclease activity. Claim 5 further limits claim 1 and encompasses any kind of polymerase enzyme that shares 95% or 98% amino acid sequence identity of SEQ ID NO: 1, has three amino acid substitutions at positions 409-411 of SEQ ID NO: 1 (L409S, Y410G, and P411S) and comprises further one or more amino acid substitutions wherein the further one or more amino acid substitutions include that Alanine (A) at position 486 of SEQ ID NO: 1 is substituted with Leucine (A) (A486L) and wherein the enzyme has little or no 3’-5’ exonuclease activity. Claim 5 further limits claim 1 and encompasses a polymerase enzyme comprising an amino acid sequence of SEQ ID NO. 2 having L409S, Y410G, and P411S wherein the enzyme has little or no 3’-5’ exonuclease activity. Claim 10 encompasses a method for incorporating nucleotides which have been modified at the 3’ sugar hydroxyl group such that the substituent is larger in size than the naturally occurring 3’ hydroxyl group into DNA comprising the following substances (i) the polymerase enzyme according to claim 1, (ii) a template DNA, (iii) one or more nucleotides, which have been modified at the 3’ sugar hydroxyl group such that the substituent is larger in size than the naturally occurring 3’ hydroxyl group. Claim 11 encompasses use of the polymerase enzyme according to claim 1 for DNA sequencing, DNA labeling, primer extension, amplification or the like. Claim 12 encompasses a kit comprising the polymerase enzyme according to claim 1.

Working Examples
The specification provides working examples (see pages 13 and 14 of US 2022/0127587, which is US publication of this instant case): (1) synthesis of 3’-O-(methylthiomethyl)-5’-0-(tert-butyldimethylsilyl)-2’-deoxythymidine; (2) Synthesis of 3’-O-(ethyldithioniethyl)-2’-deoxythymidine; (3) synthesis of the triphosphate of 3’-O-(ethyldithioniethyl)-2’-deoxythymidine; (4) synthesis of N4-Benzoyl-5’-0-(tert-butyldimethylsilyl)-3’-O-(methylthiomethyl)-2’deoxycytidine; (5) N4-Benzoyl-3’-O-(ethyldithiomethyl)-5’-O-(tert-butyldimethylsilyl)-2’-deoxycytidine; and (6) N4-Benzoyl-3’-O-(ethyldithiomethyl)-2’-deoxycytidine. The specification provides no working example for (1) making any kind of polymerase enzyme that shares 90% amino acid sequence identity of SEQ ID NO: 1 and comprises one or more amino acid substitutions in SEQ ID NO: 1 wherein the one or more amino acid substitutions include that Leucine at position 409 of SEQ ID NO: 1 is substituted with Serine (S) (L409S), and/or Tyrosine at position 410 of SEQ ID NO: 1 is substituted with Glycine (G) (Y410G), and/or Proline at position 411 of SEQ ID NO: 1 is substituted with Serine (S) (P411S), but does not limit to L409S, Y410G, and P411S, and wherein the enzyme has little or no 3’-5’ exonuclease activity as recited in claims 1, 2, and 10-12; (2) making any kind of polymerase enzyme that shares 90% amino acid sequence identity of SEQ ID NO: 1, has three amino acid substitutions at positions 409-411 of SEQ ID NO: 1  (L409S, Y410G, and P411S) and optionally comprises further one or more amino acid substitutions wherein the further one or more amino acid substitutions include that Leucine Aspartic acid (D) at position 141 of SEQ ID NO: 1 is substituted with Alanine (A) (D141A), and/or Glutamic acid (E) at position 143 of SEQ ID NO: 1 is substituted with Alanine (A) (E143A), and/or Alanine (A) at position 486 of SEQ ID NO: 1 is substituted with Leucine (A) (A486L) and wherein the enzyme has little or no 3’-5’ exonuclease activity as recited in claim 3; (3) making any kind of polymerase enzyme that shares 90% amino acid sequence identity of SEQ ID NO: 1, has three amino acid substitutions at positions 409-411 of SEQ ID NO: 1 (L409S, Y410G, and P411S) and comprises further one or more amino acid substitutions wherein the further one or more amino acid substitutions include that Alanine (A) at position 486 of SEQ ID NO: 1 is substituted with Leucine (A) (A486L) and wherein the enzyme has little or no 3’-5’ exonuclease activity as recited in claim 4; (4) making any kind of polymerase enzyme that shares 95% or 98% amino acid sequence identity of SEQ ID NO: 1, has three amino acid substitutions at positions 409-411 of SEQ ID NO: 1 (L409S, Y410G, and P411S) and comprises further one or more amino acid substitutions wherein the further one or more amino acid substitutions include that Alanine (A) at position 486 of SEQ ID NO: 1 is substituted with Leucine (A) (A486L) and wherein the enzyme has little or no 3’-5’ exonuclease activity as recited in claim 5; and (5) making a polymerase enzyme comprising an amino acid sequence of SEQ ID NO. 2 having L409S, Y410G, and P411S wherein the enzyme has little or no 3’-5’ exonuclease activity as recited in claim 6.

The Amount of Direction or Guidance Provided and The State of The Prior Art
Although the specification provides working examples (see pages 13 and 14 of US 2022/0127587, which is US publication of this instant case): (1) synthesis of 3’-O-(methylthiomethyl)-5’-0-(tert-butyldimethylsilyl)-2’-deoxythymidine; (2) Synthesis of 3’-O-(ethyldithioniethyl)-2’-deoxythymidine; (3) synthesis of the triphosphate of 3’-O-(ethyldithioniethyl)-2’-deoxythymidine; (4) synthesis of N4-Benzoyl-5’-0-(tert-butyldimethylsilyl)-3’-O-(methylthiomethyl)-2’deoxycytidine; (5) N4-Benzoyl-3’-O-(ethyldithiomethyl)-5’-O-(tert-butyldimethylsilyl)-2’-deoxycytidine; and (6) N4-Benzoyl-3’-O-(ethyldithiomethyl)-2’-deoxycytidine, the specification does not provide a guidance to make (1) any kind of polymerase enzyme that shares 90% amino acid sequence identity of SEQ ID NO: 1 and comprises one or more amino acid substitutions in SEQ ID NO: 1 wherein the one or more amino acid substitutions include that Leucine at position 409 of SEQ ID NO: 1 is substituted with Serine (S) (L409S), and/or Tyrosine at position 410 of SEQ ID NO: 1 is substituted with Glycine (G) (Y410G), and/or Proline at position 411 of SEQ ID NO: 1 is substituted with Serine (S) (P411S), but does not limit to L409S, Y410G, and P411S, and wherein the enzyme has little or no 3’-5’ exonuclease activity as recited in claims 1, 2, and 10-12; (2) any kind of polymerase enzyme that shares 90% amino acid sequence identity of SEQ ID NO: 1, has three amino acid substitutions at positions 409-411 of SEQ ID NO: 1 (L409S, Y410G, and P411S) and comprises further one or more amino acid substitutions wherein the further one or more amino acid substitutions include that Leucine Aspartic acid (D) at position 141 of SEQ ID NO: 1 is substituted with Alanine (A) (D141A), and/or Glutamic acid (E) at position 143 of SEQ ID NO: 1 is substituted with Alanine (A) (E143A), and/or Alanine (A) at position 486 of SEQ ID NO: 1 is substituted with Leucine (A) (A486L) and wherein the enzyme has little or no 3’-5’ exonuclease activity as recited in claim 3; (3) any kind of polymerase enzyme that shares 90% amino acid sequence identity of SEQ ID NO: 1, has three amino acid substitutions at positions 409-411 of SEQ ID NO: 1 (L409S, Y410G, and P411S) and comprises further one or more amino acid substitutions wherein the further one or more amino acid substitutions include that Alanine (A) at position 486 of SEQ ID NO: 1 is substituted with Leucine (A) (A486L) and wherein the enzyme has little or no 3’-5’ exonuclease activity as recited in claim 4; (4) any kind of polymerase enzyme that shares 95% or 98% amino acid sequence identity of SEQ ID NO: 1, has three amino acid substitutions at positions 409-411 of SEQ ID NO: 1 (L409S, Y410G, and P411S) and comprises further one or more amino acid substitutions wherein the further one or more amino acid substitutions include that Alanine (A) at position 486 of SEQ ID NO: 1 is substituted with Leucine (A) (A486L) and wherein the enzyme has little or no 3’-5’ exonuclease activity as recited in claim 5; and (5) a polymerase enzyme comprising an amino acid sequence of SEQ ID NO. 2 having L409S, Y410G, and P411S wherein the enzyme has little or no 3’-5’ exonuclease activity as recited in claim 6. Furthermore, there is no experimental condition and/or experimental data in the specification to support the claimed invention.  During the process of the prior art search, the examiner has not found any prior art which is related to make (1) any kind of polymerase enzyme that shares 90% amino acid sequence identity of SEQ ID NO: 1 and comprises one or more amino acid substitutions in SEQ ID NO: 1 wherein the one or more amino acid substitutions include that Leucine at position 409 of SEQ ID NO: 1 is substituted with Serine (S) (L409S), and/or Tyrosine at position 410 of SEQ ID NO: 1 is substituted with Glycine (G) (Y410G), and/or Proline at position 411 of SEQ ID NO: 1 is substituted with Serine (S) (P411S), but does not limit to L409S, Y410G, and P411S, and wherein the enzyme has little or no 3’-5’ exonuclease activity as recited in claims 1, 2, and 10-12; (2) any kind of polymerase enzyme that shares 90% amino acid sequence identity of SEQ ID NO: 1, has three amino acid substitutions at positions 409-411 of SEQ ID NO: 1 (L409S, Y410G, and P411S) and optionally comprises further one or more amino acid substitutions wherein the further one or more amino acid substitutions include that Leucine Aspartic acid (D) at position 141 of SEQ ID NO: 1 is substituted with Alanine (A) (D141A), and/or Glutamic acid (E) at position 143 of SEQ ID NO: 1 is substituted with Alanine (A) (E143A), and/or Alanine (A) at position 486 of SEQ ID NO: 1 is substituted with Leucine (A) (A486L) and wherein the enzyme has little or no 3’-5’ exonuclease activity as recited in claim 3; (3) any kind of polymerase enzyme that shares 90% amino acid sequence identity of SEQ ID NO: 1, has three amino acid substitutions at positions 409-411 of SEQ ID NO: 1 (L409S, Y410G, and P411S) and comprises further one or more amino acid substitutions wherein the further one or more amino acid substitutions include that Alanine (A) at position 486 of SEQ ID NO: 1 is substituted with Leucine (A) (A486L) and wherein the enzyme has little or no 3’-5’ exonuclease activity as recited in claim 4; (4) any kind of polymerase enzyme that shares 95% or 98% amino acid sequence identity of SEQ ID NO: 1, has three amino acid substitutions at positions 409-411 of SEQ ID NO: 1 (L409S, Y410G, and P411S) and comprises further one or more amino acid substitutions wherein the further one or more amino acid substitutions include that Alanine (A) at position 486 of SEQ ID NO: 1 is substituted with Leucine (A) (A486L) and wherein the enzyme has little or no 3’-5’ exonuclease activity as recited in claim 5; and (5) a polymerase enzyme comprising an amino acid sequence of SEQ ID NO. 2 having L409S, Y410G, and P411S wherein the enzyme has little or no 3’-5’ exonuclease activity as recited in claim 6.

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether (1) any kind of polymerase enzyme as recited in claims 1, 2, and 10-12 that shares 90% amino acid sequence identity of SEQ ID NO: 1 and comprises one or more amino acid substitutions in SEQ ID NO: 1 wherein the one or more amino acid substitutions include that Leucine at position 409 of SEQ ID NO: 1 is substituted with Serine (S) (L409S), and/or Tyrosine at position 410 of SEQ ID NO: 1 is substituted with Glycine (G) (Y410G), and/or Proline at position 411 of SEQ ID NO: 1 is substituted with Serine (S) (P411S), but does not limit to L409S, Y410G, and P411S, and wherein the enzyme has little or no 3’-5’ exonuclease activity can be made; (2) any kind of polymerase enzyme as recited in claim 3 that shares 90% amino acid sequence identity of SEQ ID NO: 1, has three amino acid substitutions at positions 409-411 of SEQ ID NO: 1 (L409S, Y410G, and P411S) and optionally comprises further one or more amino acid substitutions wherein the further one or more amino acid substitutions include that Leucine Aspartic acid (D) at position 141 of SEQ ID NO: 1 is substituted with Alanine (A) (D141A), and/or Glutamic acid (E) at position 143 of SEQ ID NO: 1 is substituted with Alanine (A) (E143A), and/or Alanine (A) at position 486 of SEQ ID NO: 1 is substituted with Leucine (A) (A486L) and wherein the enzyme has little or no 3’-5’ exonuclease activity can be made; (3) any kind of polymerase enzyme as recited in claim 4  that shares 90% amino acid sequence identity of SEQ ID NO: 1, has three amino acid substitutions at positions 409-411 of SEQ ID NO: 1 (L409S, Y410G, and P411S) and comprises further one or more amino acid substitutions wherein the further one or more amino acid substitutions include that Alanine (A) at position 486 of SEQ ID NO: 1 is substituted with Leucine (A) (A486L) and wherein the enzyme has little or no 3’-5’ exonuclease activity can be made; (4) any kind of polymerase enzyme as recited in claim 5 that shares 95% or 98% amino acid sequence identity of SEQ ID NO: 1, has three amino acid substitutions at positions 409-411 of SEQ ID NO: 1 (L409S, Y410G, and P411S) and comprises further one or more amino acid substitutions wherein the further one or more amino acid substitutions include that Alanine (A) at position 486 of SEQ ID NO: 1 is substituted with Leucine (A) (A486L) and wherein the enzyme has little or no 3’-5’ exonuclease activity can be made; and (5) a polymerase enzyme as recited in claim 6 comprising an amino acid sequence of SEQ ID NO. 2 having L409S, Y410G, and P411S wherein the enzyme has little or no 3’-5’ exonuclease activity can be made.
First, although the specification teaches (1) SEQ ID NO:1 which is wild type Pfu DNA polymerase; (2) a Pfu polymerase mutant of SEQ ID NO: 1 wherein only Leucine at position 409 SEQ ID NO:1 is substituted with Serine (S) (L409S); (3) a Pfu polymerase mutant of SEQ ID NO: 1 wherein only Tyrosine at position 410 of SEQ ID NO:1 is substituted with Glycine (G) (Y410G); (4) a Pfu polymerase mutant of SEQ ID NO: 1 wherein only Proline at position 411 of SEQ ID NO:1 is substituted with Serine (S) (P411S); (5) a Pfu polymerase mutant consisting of the amino acid sequence of SEQ ID NO: 2 wherein only three amino acids of SEQ ID No: 1 are substituted at positions 409-411 of SEQ ID NO:1 (L409S, Y410G, and P411S); and (6) a Pfu polymerase mutant of SEQ ID NO: 2 wherein only Leucine Aspartic acid (D) at position 141 of SEQ ID NO:1 is substituted with Alanine (A) (D141A), Glutamic acid (E) at position 143 of SEQ ID NO:1 is substituted with Alanine (A) (E143A), and/or Alanine (A) at position 486 of SEQ ID NO:1  is substituted with Leucine (A) (A486L) (see SEQ ID Nos: 1 and 2, and original filed claims 1 and 3-6), the scopes of claims 1-7 and 10-12 are much broader than the teachings of the specification because, as mentioned in above written description rejection, the polymerase enzyme recited in claim 1 or 10 or 11 or 12 is read as any kind of polymerase enzyme that shares 90% amino acid sequence identity of SEQ ID NO: 1 and comprises one or more amino acid substitutions in SEQ ID NO: 1 wherein the one or more amino acid substitutions include that Leucine at position 409 of SEQ ID NO:1  is substituted with Serine (S) (L409S), and/or Tyrosine at position 410 of SEQ ID NO:1 is substituted with Glycine (G) (Y410G), and/or Proline at position 411 of SEQ ID NO:1 is substituted with Serine (S) (P411S), but does not limit to L409S, Y410G, and P411S, and wherein the enzyme has little or no 3’-5’ exonuclease activity, claim 3 is read as any kind of polymerase enzyme that shares 90% amino acid sequence identity of SEQ ID NO: 1, has three amino acid substitutions at positions 409-411 of SEQ ID NO:1 (L409S, Y410G, and P411S) and optionally comprises further one or more amino acid substitutions wherein the further one or more amino acid substitutions include that Leucine Aspartic acid (D) at position 141 of SEQ ID NO:1 is substituted with Alanine (A) (D141A), and/or Glutamic acid (E) at position 143 of SEQ ID NO:1 is substituted with Alanine (A) (E143A), and/or Alanine (A) at position 486 of SEQ ID NO:1 is substituted with Leucine (A) (A486L) and wherein the enzyme has little or no 3’-5’ exonuclease activity, claim 4 is read as any kind of polymerase enzyme that shares 90% amino acid sequence identity of SEQ ID NO: 1, has three amino acid substitutions at positions 409-411 of SEQ ID NO:1 (L409S, Y410G, and P411S) and comprises further one or more amino acid substitutions wherein the further one or more amino acid substitutions include that Alanine (A) at position 486 of SEQ ID NO:1 is substituted with Leucine (A) (A486L) and wherein the enzyme has little or no 3’-5’ exonuclease activity, claim 5 is read as any kind of polymerase enzyme that shares 95% or 98% amino acid sequence identity of SEQ ID NO: 1, has three amino acid substitutions at positions 409-411 of SEQ ID NO:1 (L409S, Y410G, and P411S) and comprises further one or more amino acid substitutions wherein the further one or more amino acid substitutions include that Alanine (A) at position 486 of SEQ ID NO:1 is substituted with Leucine (A) (A486L) and wherein the enzyme has little or no 3’-5’ exonuclease activity, and claim 6 is read as a polymerase enzyme comprising an amino acid sequence of SEQ ID NO. 2 having L409S, Y410G, and P411S wherein the enzyme has little or no 3’-5’ exonuclease activity. Therefore, claims 1-7 and 10-12 encompass numerous unknown and unidentified polymerase enzymes that miss from the disclosure and it is unclear whether these numerous unknown and unidentified polymerase enzymes still have a polymerase activity and/or have little or no 3’-5’ exonuclease activity.  For example, since SEQ ID No. 1 or SEQ ID No. 2 contains 775 amino acids, a polymerase enzyme having 90% or 95% or 98% identity of SEQ ID No. 1 means that there is 77 or 38 or 15 amino acid differences between SEQ ID No. 1 and the polymerase enzyme recited in claim 1 or 3 or 4 or 5. Besides the one or two or three amino acid substitutions, the polymerase enzyme in claim 1 can have one or more other amino acid substitutions. Besides the four or five or six amino acid substitutions, the polymerase enzyme in claim 3 can have one or more other amino acid substitutions. Besides the four amino acid substitutions, the polymerase enzyme in claim 4 or 5 can have one or more other amino acid substitutions. Thus, these unknown and unidentified polymerase enzymes recited in claims 1-7 and 10-12 have not been shown in the specification. Without knowing the information of these unknown and unidentified polymerase enzymes in the specification, a skilled artisan does not know how to make these unknown and unidentified polymerase enzymes recited in claims 1-7 and 10-12 such that the method of claim 10 cannot be performed, DNA sequencing, DNA labeling, primer extension, amplification or the like recited in claim 11 cannot be performed, and the kit recited in claim 12 cannot be formed. Furthermore, since the specification and available arts do not show that these unknown and unidentified polymerase enzymes recited in claims 1-7 and 10-12 have a polymerase activity and/or have little or no 3’-5’ exonuclease activity, the polymerase activity and 3’-5’ exonuclease activity of these numerous unknown and unidentified polymerase enzymes recited in claims 1-7 and 10-12 is unpredictable such that the method of claim 10 cannot be performed and DNA sequencing, DNA labeling, primer extension, amplification or the like recited in claim 11 cannot be performed. 
Second, since the specification and available arts do not show that these numerous unknown and unidentified polymerase enzymes recited in claims 1-7 and 10-12 have an increased rate of incorporation of nucleotides which have been modified at the 3’ sugar hydroxyl group and the modification is larger in size than the naturally occurring 3’ hydroxyl group, it is unpredictable how these numerous unknown and unidentified polymerase enzymes recited in claim 1 can exhibit an increased rate of incorporation of nucleotides which have been modified at the 3’ sugar hydroxyl group wherein the modification is larger in size than the naturally occurring 3’ hydroxyl group on a control polymerase as recited in claim 8. 
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussion, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  These undue experimentation at least includes to test whether (1) any kind of polymerase enzyme as recited in claims 1, 2, and 10-12 that shares 90% amino acid sequence identity of SEQ ID NO: 1 and comprises one or more amino acid substitutions in SEQ ID NO: 1 wherein the one or more amino acid substitutions include that Leucine at position 409 of SEQ ID NO: 1 is substituted with Serine (S) (L409S), and/or Tyrosine at position 410 of SEQ ID NO: 1 is substituted with Glycine (G) (Y410G), and/or Proline at position 411 of SEQ ID NO: 1 is substituted with Serine (S) (P411S), but does not limit to L409S, Y410G, and P411S, and wherein the enzyme has little or no 3’-5’ exonuclease activity can be made; (2) any kind of polymerase enzyme as recited in claim 3 that shares 90% amino acid sequence identity of SEQ ID NO: 1, has three amino acid substitutions at positions 409-411 of SEQ ID NO: 1 (L409S, Y410G, and P411S) and optionally comprises further one or more amino acid substitutions wherein the further one or more amino acid substitutions include that Leucine Aspartic acid (D) at position 141 of SEQ ID NO: 1 is substituted with Alanine (A) (D141A), and/or Glutamic acid (E) at position 143 of SEQ ID NO: 1 is substituted with Alanine (A) (E143A), and/or Alanine (A) at position 486 of SEQ ID NO: 1 is substituted with Leucine (A) (A486L) and wherein the enzyme has little or no 3’-5’ exonuclease activity can be made; (3) any kind of polymerase enzyme as recited in claim 4  that shares 90% amino acid sequence identity of SEQ ID NO: 1, has three amino acid substitutions at positions 409-411 of SEQ ID NO: 1 (L409S, Y410G, and P411S) and comprises further one or more amino acid substitutions wherein the further one or more amino acid substitutions include that Alanine (A) at position 486 of SEQ ID NO: 1 is substituted with Leucine (A) (A486L) and wherein the enzyme has little or no 3’-5’ exonuclease activity can be made; (4) any kind of polymerase enzyme as recited in claim 5 that shares 95% or 98% amino acid sequence identity of SEQ ID NO: 1, has three amino acid substitutions at positions 409-411 of SEQ ID NO: 1 (L409S, Y410G, and P411S) and comprises further one or more amino acid substitutions wherein the further one or more amino acid substitutions include that Alanine (A) at position 486 of SEQ ID NO: 1 is substituted with Leucine (A) (A486L) and wherein the enzyme has little or no 3’-5’ exonuclease activity can be made; and (5) a polymerase enzyme as recited in claim 6 comprising an amino acid sequence of SEQ ID NO. 2 having L409S, Y410G, and P411S wherein the enzyme has little or no 3’-5’ exonuclease activity can be made.
Conclusion
  	In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase “preferably from the genera of Pyrococus” renders the claim indefinite because it is unclear whether the limitation following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7 or 10 recites the limitation “the substituent” in the claim.  There is insufficient antecedent basis for this limitation in the claim because there is no word “substituent” before “the substituent”. Please clarify. 
Claim 7 recites the limitation “the control polymerase” in the claim.  There is insufficient antecedent basis for this limitation in the claim because there is no phrase “control polymerase” before “the control polymerase”. Please clarify. 
Claim 11 is rejected as vague and indefinite. Since the claim does not has a method step,  it is appropriate to reject a claim that recites a use but fails to recite steps under 35 U.S.C. 101  and 35 U.S.C. 112(b) if the facts support both rejections (see MPEP 2173.05 (q)). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 2, 7, 10, and 11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Smith et al., (US 2006/0240439 A1, published on October 26, 2006). 
Regarding claims 1, 2, and 7, Smith et al., teach a polymerase enzyme that shares at least 90% amino acid sequence identity of SEQ ID NO. 1 and comprises a substitution at position 411 of SEQ ID NO. 1 (P411S) (ie., a Pfu DNA polymerase having a triple mutation L409Y/Y410A/P411S) wherein the enzyme has little or no 3’-5’ exonuclease activity as recited in claim 1 wherein the polymerase is from an organism belonging to the family of Thermococcaceae, preferably from the genera of Pyrococcus as recited in claim 2 and the polymerase enzyme exhibits an increased rate of incorporation of nucleotides which have been modified at the 3’ sugar hydroxyl group such that the substituent is larger in size than the naturally occurring 3’ hydroxyl group, compared to a control polymerase as recited in claim 7 (see paragraph [0100] and claims 1-3, 12, 14, and 46). 
Regarding claims 10 and 11, Smith et al., teach a method for incorporating nucleotides which have been modified at the 3’ sugar hydroxyl group such that the substituent is larger in size than the naturally occurring 3’ hydroxyl group into DNA comprising the following substances (i) the polymerase enzyme according to claim 1 (ie., a Pfu DNA polymerase having a triple mutation L409Y/Y410A/P411S), (ii) a template DNA, (iii) one or more nucleotides, which have been modified at the 3’ sugar hydroxyl group such that the substituent is larger in size than the naturally occurring 3’ hydroxyl group as recited in claim 10 and use of a polymerase enzyme according to claim 1 for DNA sequencing, DNA labeling, primer extension, amplification or the like as recited in claim 11 (see paragraph [0100] and claims 1-3, 12, 14, 46, 64, and 65). 
Therefore, Smith et al., teach all limitations recited in claims 1, 2m 7, 10, and 11. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., as applied to claims 1, 2, 7, 10, and 11 above, and further in view of 1988 Stratagene catalog (page 39).
The teachings of Smith et al., have been summarized previously, supra. 
Smith et al., do not disclose a kit comprising the polymerase enzyme according to claim 1.
1988 Stratagene catalog teaches a motivation to combine reagents into a kit format (page 39).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have made the kit recited in claim 12 by putting the  polymerase enzyme of claim 1 taught Smith et al. into a kit format in view of the prior arts of Smith et al., and 1988 Stratagene. One having ordinary skill in the art would have been motivated to do so because the Stratagene catalog teaches a motivation for combining reagents of use in an assay into a kit, “[E]ach kit provides two services: 1) a variety of different reagents have been assembled and pre-mixed specifically for a defined set of experiments.  2) The other service provided in a kit is quality control” (page 39, column 1). 

Conclusion
19.	No claim is allowed. 
20.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        September 2, 2022